490 So.2d 271 (1986)
Jerry Boguille, wife of/and Oscar BROWN, et al,
v.
NEW ORLEANS PUBLIC SERVICE, INC.
No. 86-C-0964.
Supreme Court of Louisiana.
June 13, 1986.
*272 Granted. Ruling of the Court of Appeal is reversed. Case remanded to the Court of Appeal to hear the appeal because NOPSI has made a sufficient showing of irreparable injury to entitle it to an appeal from a judgment which may cause irreparable injury under La.Code Civ.P. Art. 2083.
LEMMON, J., concurs.
There is irreparable injury in the context of La.C.C.P. Art. 2083 where the error sought to be corrected on the appeal from the interlocutory judgment cannot, as a practical matter, be corrected later on appeal after trial on the merits. Herlitz Construction Co. v. New Iberia Hotel Corp., 396 So.2d 878 (La.1981).
DIXON, C.J., dissents, believing a class action is appropriate and no irreparable injury has been shown.